Exhibit 10.4
 
MARZENA KARCZEWSKA
Via dei Partigiani 67
55049 Viareggio
Lucca


GIORGIO MENDELLA
Via dei Partigiani 67
55049 Viareggio
Lucca


The undersigned Giorgio Mendella, born in Monza on 02/03/1953, an Italian
citizen residing in Viareggio at Via dei Partigiani 67 with tax code
MNDGRG53C02F704L; and Marzena Karczewska, an Italian citizen born in Stettino
(Poland), residing in Viareggio at Via dei Partigiani 67 with tax code
KRCMZN68M59Z127B;
 
having acknowledged that;


01)  Mr Nerio Montesel, holder of 100% of the Class A shares of the company
GHOST TECHNOLOGY Inc. of Miami, Florida, USA (formerly IAEG Inc.); as fully
identified from SEC documentation with the ticker code GHST on the OCT market in
the United States; has fulfilled the obligations which were verbally assumed in
January 2008 in the context of the preliminary agreements to execute what is
contained in this deed, stated specifically as follows:


01 a) The company IAEG Inc. has changed its name to Ghost Technology Inc.
 
01 b) Mr Montesel has worked to ensure that Ghost Technology Inc. issues 100
million new ordinary shares and registers them in the name of the parties
indicated by Mrs Marzena Karczewska, her co-holders in the Italian patent known
as DEFENDER, extended to the United States with the claim of 30/07/2003 Atty.
Docket No.7106 confirmation No.6021; as well as in the name of her co-owner in
the ownership of Italian patent claim  BO2007A000708, extended to another 120
countries with the claim referred to in International Application
PCT/IB2008/002823 of 22/10/2008
 
01 c) That the shares referred to in point 01 b) have been issued and delivered
to the beneficiaries Having acknowledged the above
 
a) Mrs Marzena Karczewska proposes to irreversibly and permanently assign to
GHOST TECHNOLOGY Inc., for the UNITED STATES only, ownership of the Italian
patent known as DEFENDER, relating solely to the patent’s extension to the
United States implemented with the claim of 30/07/2003 Atty. Docket No.7106
confirmation No.6021, thereby also committing her co-owners in the patent since
she is herself the complete, free and sole signatory, as certified by notarial
deeds which the parties acknowledge their awareness of. The patent claim is
assigned solely in relation to the UNITED STATES in fact and in law under its
current conditions, and without this implying that Mrs Marzena Karczewska could
be held in any way accountable for the final outcome of the claim itself.
 
b) Mrs Marzena Karczewska and Mr Giorgio Mendella propose to permanently assign
to GHOST TECHNOLOGY Inc., solely for the UNITED STATES, CANADA and MEXICO, the
ownership of Italian patent claim BO2007A000708, in relation solely to its
extension to the United States, Canada and Mexico implemented with the claim
referred to in International Application PCT/1B2008/002823 of 22/10/2008. The
patent claim is being assigned solely in relation to the UNITED STATES, CANADA
and MEXICO in fact and in law under its current conditions, and without this
implying that Mrs Marzena Karczewska and/or Mr Giorgio Mendella could be held in
any way accountable for the final outcome of the claim itself.
 
1

--------------------------------------------------------------------------------


c) The assignment of the partial ownership of the patents referred to in points
a) and b) is intended to relate solely to the part therein which refers to the
UNITED STATES for point a) and solely to the UNITED STATES, CANADA and MEXICO
for point b), with all ownership and/or exploitation rights in any nations other
than those expressly indicated in points a) and b) remaining under the absolute,
complete and free ownership of the current owners.
 
d) This assignment is subordinate to the obligation of the company Ghost
Technology Inc. to exploit the patents referred to in points a) and b) by
implementing and managing the equipment relating to the aforesaid patents
through the suppliers and technical structures which shall be indicated by Mrs
Marzena Karczewska, except where these parties decline the request insofar as
they are not able to do this, in which case GHOST TECHNOLOGY Inc. may proceed to
entrust this task and function to other parties. The parties agree that GHOST
TECHNOLOGY must provide Mrs Karczewska or whoever is indicated by her, with all
financial means necessary to fulfil any possible requests for the technical and
managerial organisation referred to in this point. In the event that the
patent(s) is or are assigned, Ghost Technology Inc. must also transfer the
obligations referred to in this point to the assignee.
 
e) At a separate session within 180 days of the date of this deed, the parties
shall agree the procedures and timeframes granted for any requests of a
technical nature that GHOST TECHNOLOGY Inc. shall consider it appropriate to
show Mrs Marzena Karczewska, with the purpose of triggering the technical and
commercial exploitation of the patents which she is currently the owner of for
the United States, Canada and Mexico, and shall also agree the implementation
costs and timeframes.
 
f) No amount is due to Mrs Marzena Karczewska or Mr Giorgio Mendella as a result
of the assignment of ownership for the United States, Canada and Mexico of the
patents referred to in this deed and under the terms and conditions specified in
this deed. From now on, Mrs Marzena Karczewska and Mr Giorgio Mendella
permanently renounce any claim whatsoever along such lines, even in the future,
by stating that their interest is made specific in their role as suppliers of
systems and technologies which shall be necessary for the company to
commercially exploit the patent claims which are subject to partial assignment
in this deed.
 
g) This deed must be translated into English and published on the publication
“forms” which listed companies are required to file with the USA OTC market.


Piacenza 20/11/2008
Giorgio Mendella
Marzena Karczewska


INDEX NO.   S.855
CERTIFIED BY SIGNATURE
THE ITALIAN REPUBLIC
 
-  I, Mr MARZIO VILLARI, undersigned below, a Notary in Seravezza inscribed on
the rolls of the District of Lucca, with a practice at Via Don Minzoni 175,
certify that I have witnessed the signature of the following parties:
 
Giorgio Mendella, born in Monza (Milan province) on the second of March nineteen
fifty three, with domicile (including for tax purposes) in Viareggio (Lucca
province), Via dei Partigiani, street number 67, Tax Code: MND GRG 53C02 F704L,
 
Marzena Karczewska, an Italian citizen, born in Stettino – Poland (EE) on the
nineteenth of August nineteen seventy eight, with domicile (including for tax
purposes) in Viareggio (Lucca province), Via dei Partigiani, street number 67,
Tax Code KRC MZN 68M59 Z127B,
 
-  both of whom have satisfied me, as a Notary, of their personal identity.
Seravezza, Via Don Minzoni, 175, on the twenty second of December two thousand
and eight.





 
2

--------------------------------------------------------------------------------

 
